In this case the chancellor decided that where the complainant has two *or more mortgages of different dates, on the same premises, the decree of foreclosure, under the Act of May, 1840, to reduce the expense of foreclosing [mortgages in the court of chancery, should , only direct the master to pay the first mortgage out of the proceeds of the sale, together with the costs of the suit; and that he bring the residue of the purchase money into court, to enable the intermediate incumbrancers, if any, who are not made parties to the suit, to claim payment out of such surplus money, in preference to the payment of the complainants’ junior mortgages. Decree for sale, with liberty to apply for execution against the defendants respectively for the deficiencies for which they are severally liable on the different bonds and mortgages, when such deficiencies become due and payable.